                                                                                                                                                        f
                Case 2:20-cr-00154-JFW Document 13 Filedhttp://
                                                          03/31/20      Page
                                                               156.131.20.221   1 of 5 Page ID #:64
                                                                             /cacd/CrimIntakeCal.NSF/]222c8c99bb 1 f46...



                                                            UNITED STATES DISTRICT COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                Western Division
                                                                     Plaintiff,
                                         vs.                                      CaseNumber:220-CR-00154•f}~ Information
                                                                                  Initial App. Date: 03/31/2020 Summons
         Justin Jangwoo Kim                                                       Initial App. Time: 2:00 PM




                                                                   Defendant.     Date Filed: 03/19/2020
                                                                                  Violation:                  /J
                                                                                  CourtSmart/ Reporter:    ~j~_~~      ~~'~(~~ ~_

               PROCEEDINGS HELD BEFORE UNITED STATES                                                 CALENDAR/PROCEEDINGSSHEET
                  MAGISTRATE JUDGE: Michael R. Wilner                                                 LOCAL/OUT-OF-DISTRICT CASE



         PRESENT:                 McKamie, Veronica                                                                           None

                                          Deputy Clerk                            Assistant U.S. Attor ey                        Interpreter/Language
                      ]~QITIAL APPEARANCE NOT HELD -CONTINUED
                   L De dant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                   ~
                          preliminary hearing OR D~temoval hearing /Rule 20.
                      Defendant states true name 1~~ is as charged O is
                   O Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed
                      to file all future documents reflecting the true name as stated on the record.
                   O Defendant advised of consequences of false statement in financial affidavit. O Financial Affidavit ordered SEALED.
                   ❑v Attorney: David Vaughn, Retained O Appointed G Prev. Appointed D Poss. Contribution (see separate order)
                       D Special appearance by:
                   O Government's request for detention is: O GRANTED D DENIED ~ WITHDRAWN D CONTINUED
                   O fendant is ordered•            e      ntly Detained 7 Temporarily Detained (see sepazate order).
                        AIL FIXED AT $                  i                    (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                   D Government moves to iJN EAL ComplainUIndictment/Information/Entire Case: O GRANTED i~ DENIED
                   O Preliminary Hearing waived.
                   C]Class B Misdemeanor ~] Defendant is advised of maximum penalties
                  D This case is assigned to Magistrate Judge                                                   .Counsel are directed to contact the clerk for
                      the setting of all further proceedings.
                  O PO/PSA WARRANT ~1 Counsel are directed to contact the clerk for
                      District Judge                                                             for the setting of further proceedings.
                    ]Preliminary Hearing set for                                    at 430 PM
                   C7 PIA set for:                                   at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                 [~7 Government's motion to dismiss case/defendant                                                 only: C7 GRANTED [fit DENIED
                  O Defendants motion to dismiss for lack of probable cause: C7 GRANTED D DENIED
                   Ci Defendant executed Waiver of Rights. c7 Process received.
                  O Court ORDERS defendant Held to Answer to                                      District of
                       O Bond to transfer, if bail is posted. Defendant to report on or before
                       L7 Warrant of removal and final commitment to issue. Date issued:                                 By CRD:
                       D Warrant of removal and final commitment are ordered stayed until
                  L7 Case continued to (Date)                                          (Time)                                   AM / PM
                      Type of Hearing:                                   Before Judge                                          /Duty Magistrate Judge.
                      Proceedings will be held in the O Duty Courtroom                                 C~ Judge's Courtroom
                 [7 Defendant committed to the custody of the U.S. Marshal           Summons: Defendant ordered to report to USM for proc ssing. ~i~
                  C7 Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.                                                        ~~~ t ~,~~~~,
                  f`7~bstractef Order to Retur~efendant to Court on Next Court Day (M-20)issued. Original forwarded to USM.

                                                                                                                                            ~v~~AAIA~/
                     Other:          _   `~i                ~     ~7n¢~~'                '~~/~l~y~ir             YV1~'~i~~t~ C.J{~'~~
                                      PSA ~t USPO                ~~ __                                        ~_ READY              ~ Q{I~IF7
                                                                                                                   Deputy Clerk Initials ~~1


            M-5 (10/13)                          CALENDAR/PROCEEDING SKEET -LOCAL/OUT-OF-DISTRICT CASE                                  Page 1 of 1




1 of 1                                                                                                                                    3/31/2020, 8:26 AM
                Case 2:20-cr-00154-JFW Document 13 Filed 03/31/20 Page 2 of 5 Page ID #:65



                    Ut~TITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

    Case Name: United States of America v. Justin Jangwoo Kim                                        Case No. CR 20-154 JFW
                                                  ■ Defendant
                                                  ~                 ~ Material Witness

    Violation of Title and Section: 18 USC 666(a)(2)
                                     ~
                                     i Summons           ~ Out of District ~ UNDER SERI, ~ Modified Date:

   Check onl one ofthefive numbered boxes below (unless one bond is to be replaced by another):
    1.       Person Recognizance         ignature On y      (c).~ Affidavit ofSurety With Justification      Release No.
                                                                 (Fosm CR-3) Signed by:
   2. ~ Unsecured
        $         Appearance Bond                                                                              Summons
                                                                                                                 Release to Pretrial ONLY
   3. [X Appearance Bond                                                                                       ~ Release to Probarion ONLY
         $ 50,000
                                                                                                               ❑ Forthwith Release
     (a).~ Cash Deposit(Amountor %)(Form CR-7)
                                                                        With Full Deeding ofProperty:

     (b).OX Affidavit ofSurety Without
            Justification (Form CR-4)Signed by:
                                                                                                              Q p]1 Conditions of Bond
             Soo Hee Kim (mother)                                                                               (Exce tClearing-Warrants
                                                                                                                 Con~tion) Must be Met
                                                                                                                   and Posted by:
                                                                                                               4/10/2020

                                                                                                                  Third-Party Custody
                                                          4. ❑Collateral Bond in the Amount of(Cash               Affidavit(Form CR-31)
                                                                or Negotiable Securities):
                                                                ~                                             ■ Bail Fixed by Court:
                                                                                                              ~
                                                          5.Q Corporate Surety Bond in the Amount of:          MRW        ~ uP
                      ~~                                        $                                               (Judge /Clerk's Initials)


                                                         PRECONDITIONS TO RELEASE
         The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
         The Court has ordered a Nebbia heazing under § 3142(g)(4).
         The Nebbia hearing is set for                                  at           ❑ am. ~ p,m.

                                                   ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions ofrelease are imposed upon you:
Q Submit to: Q Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
             (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgenry.'~
                                                 (Submit passport to counsel, Mr. Vaughn,and he will keep passport
Q Surrender all passports and travel documents to Supervising Agency no later than April 10, 2020                ,sign a Declaration
    re Passport and Other Travel Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendenry
    of this case.
~■ Travel is restricted to State of California                                              unless prior permission is granted by Supervising
    Agency to travel to a specific other location. Court permission is required for international travel.
~
■ Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agency.
   Maintain or actively seek employment and provide proof to Supervising Agenry. ~ Employment to be approved by Supervising Agenry.
   Maintain or begin an educational program and provide proof to Supervising Agenry.
                                                                                Defendant s Initials
                                                                                                  :_ Date:
                                                                                                                                       LOF4
               Case 2:20-cr-00154-JFW Document 13 Filed 03/31/20 Page 3 of 5 Page ID #:66

 Case Name: United States of America v. Justin Jangwoo Kim                                          Case No. CR 20-154 JFW
                                                    Defendant     ~ Material Witness
 Q Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
      witness in the subject investigation or prosecution,Q including but not limited to

                                                              ;~ except
 Q■ Avoid ail contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
      of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

 Q Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~■ In order to determine compliance,
 i
      you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
     Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
      own legal or true name without prior permission from Supervising Agenry. ~ In order to determine compliance, you agree
      to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Mazshal.
     Do not engage in telemarketing.
     Do not sell, transfer, or give away any asset valued at $                                   or more without notifying and obtaining
     permission from the Court, except
    Do not engage in tax preparation for others.
    Do not use alcohol.
    Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
     requirements of the program. You must pay all or pazt of the costs for treatment based upon your abllity to pay as determined by
     Supervising Agency.
0 Do not use or possess illegal drugs or state-authorized mazijuana.        ~ In order to determine compliance, you agree to
     submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
~ Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
i
     designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
    prescribed by a medical doctor.
    Submit to:         drug andlor ~ alcohol testing. If directed to do so, participate in outpatient treahnent approved by Supervising Agency.
     You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
    Pazticipate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the
                                                                                                                                    costs
    of treatment based upon your ability to pay as determined by Supervising Agenry. ~Release to PSA only Q Release to USPO only
    Submit to a mental health evaluation. If directed to do so, pazticipate in mental health counseling and/or treatment approved by
    Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agenry.
   Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
    Agency, which Qwill or            will not include a location monitoring bracelet. You must pay all or pazt of the costs of the program based
    upon your ability to pay as determined by Supervising Agenry. You must be financially responsible for any lost or damaged equipment.
        Location monitoring only - no residential restrictions;
                              -or-
            You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. to                   ❑ a.m.0 p.m.
                    as directed by Supervising Agency;
                              -or-
                                                                                Defendants Initials: ~~             Date:
1 (05/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                     20F4
                Case 2:20-cr-00154-JFW Document 13 Filed 03/31/20 Page 4 of 5 Page ID #:67

       Case Name: United States of America v. Justin Jangwoo Kim                                         Case No. CR 20-154 JFW
                                                   0Defendant         ~ Material Witness

               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                        all of which must be preapproved by Supervising Agency;
               Release to PSA only ~ Release to USPO only
           You are placed in the third-party custody(Form CR-31)of
           Cleaz outstanding ~ wazrants or~ DMV and traffic violations and provide proofto Supervising Agenry within                     days
           ofrelease from custody.
           Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
           as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a seazch of your person
           and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
           the age of 18 except in the presence of a parent or legal guardian of the minor.
          Do not loiter or be found within 100 feet of any schoolyard, park, playground, azcade, or other place primazily used by children
           under the age of 18.
          Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycaze
           facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
          Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
           of your person and/or property, including computer hardware and software, by Supervising Agenry in conjunction with the U.S.
           Marshal.
          Other conditions:




                                                GENERAL CONDITIONS OF RELEASE
   I will appear in person in accordance with any and all directions and orders relating to my appeazance in the above entitled matter as
   maybe given or issued by the Court or any judicial officer thereof,in that Court or before any Magistrate Judge thereof, or in any other
   United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence unposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe,

  I will immediately inform my counsel of any change in my contact information, inducting my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period ofrelease.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged wi~ess, victim, or informant in this case, I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.                                                              o

                                                                                    Defendants Initials: ~QY.           Date:                      C~
CR-1 (05/19)                              CENTRAL DIS"PRICY OF               REI.F.ASE ORDER AND BOND FORM                           PAGE 3 OF 4
                  Case 2:20-cr-00154-JFW Document 13 Filed 03/31/20 Page 5 of 5 Page ID #:68

        Case Name: United States of America v. Justin Jangwoo Kim                                                       Case No. CR 20-154 JFW
                                                            ~]■ Defendant            ~ Material Witness


                                       ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS
       As a condition of my release on this bond, pursuant to Title 18 of the United States Code,Ihave read or have had interpreted
                                                                                                                                     to me
       and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply
                                                                                                                                         with
       all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

       Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review)
                                                                                                                              which will
       continue in full force and effect until such time as duly exonerated.

      Iunderstand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation
                                                                                                                                        of
      release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonmen
                                                                                                                                    t and/or
      fine.

      Ifurther understand that ifIfail to obey and perform any of the general and/or additional conditions of release of this
                                                                                                                              bond, this bond
      maybe forfeited to the United States of America. If said forfeiture is not set aside, judgment maybe summarily entered
                                                                                                                                 in this
      Court against me and each surety, jointly and severally, for the bond amount, together with interest and costs.
                                                                                                                          Execution of the
      judgruent may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other
                                                                                                                           laws of the
      United States, and any cash or real or personal property or the collateral previously posted in connection with this
                                                                                                                              bond maybe
      forfeited.

                          a                        ..._._.__._......._....



      bate                            ``~----Si~rature ofDefendant /Material Witness                                    Telephone Number




      City and State (DO NOTINCLU~ZIP CODE).



             Check if interpreter is used:Ihave interpreted into the                                                             language this entire form
             and have been told by the defendant that he or she understands all of it.



     Interpreter's Signature                                                                                          Date



      Approved:                          ~ `f ~"                                                                             ~ ~~
                               United States Des ct Judge /Magistrate Judge                                           Date

     If cash deposited: Receipt #                                            for $


     (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                             :Defendant's Initials:     C,~~'     Date: V, 3i ;~o~
CR-1 (OS/1                                               DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM
                                                                                                                                                 PAGE 4 OF 4
